DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/2020 has been entered.
 
Status of Claims
The present application is being examined under the AIA  first to file provisions.
This action is in reply to the RCE filed on 09/01/2020.
Claims 5, and 15 are cancelled.
Claims 1-4, 6-14, and 16-22 are currently pending and have been examined.
The previous objection is hereby withdrawn due to applicant’s amendments.

Information Disclosure Statement
The information disclosure Statement(s) filed 09/01/2020 and 10/14/2020 have been considered.  Initialed copies of the Form 1449 are enclosed herewith.

Response to Arguments
Applicant’s arguments, see page 6, filed 09/01/2020, with respect to claims 1-4, 6-14, and 16-22 rejected under 35 USC 103 have been fully considered and are persuasive.  The 103 rejection of claims 1-4, 6-14, and 16-22 has been withdrawn. 
Applicant's arguments filed on 09/01/2020 with regards to the 101 rejection have been fully considered but they are not persuasive for the reasons below.
Response to Arguments
Applicant argues #1:
As described in the Present Application in relation to the issue with prior information generation schemes, 
[T]arget information can include information related to one account. That is, the user may need to recognize two pieces of account information by performing two recognition operations, and separately perform two payment operations with the two accounts, which can affect efficiency of service performance.  Present Application, [0003]. 
To solve the issue, the claimed solution provides an information generation method. "The subject matter described in this specification can be used to generate target information that include multiple pieces of user identity information (such as account information). For example, multiple pieces of user identity information can be combined into continuous text information to generate the target information. Two pieces of user identity information that are next to each other in the continuous text information are separated by a separation string. As a result, target information that includes multiple pieces of user identity information can be generated." Id. at [0137]. By using the information generation techniques as recited in claim 1, "a user can use application software installed on a mobile device to obtain multiple pieces of user identity information by performing a single recognition operation on the target information, thereby improving operation efficiency on the multiple pieces of user identity information and user experience when using the application software, for example, to make payments to multiple different accounts associated with the multiple pieces of user identity information." Id. at [0137]. Using the techniques recited in claim 1, the described information generation scheme can be implemented in an existing system, thereby providing a distinct technical advantage through the use of the detailed operations. Applicant respectfully submits that the amended claims recite a specific method of encoding two or more pieces of user identity information into a single QR code, which does not fall within the "Certain Methods of Organizing Human Activities" groupings of abstract ideas.


Examiners response:
The Examiner respectfully disagrees, it is well within the capabilities of a computer to encode a QR code with more than one piece of information, in the instant application the QR codes are being used to send the information so that a user can make a payment to two or more users.  This describes commercial and legal interactions (particularly sales activities), which falls into the certain methods of organizing human activities categories.  Further, [0045] of applicant’s specification affirms that the algorithm, can be any algorithm known in the prior art.  
Applicant argues #2:
Even assuming, for arguments' sake only, that the claims are directed to an abstract idea, Applicant respectfully asserts that an analysis of the claims under Part 2B of the Mayo framework, particularly in light of the newly issued 2019 Revised Patent Subject Matter Eligibility Guidance issued on January 7, 2019 ("Guidance"), indicates that the pending claims represent patentable subject matter. Initially, Applicant notes that the Guidance specifically clarifies that "a claim is not 'directed to' a judicial exception if the judicial exception is integrated into a practical application of that exception." Federal Register, Vol. 84, No. 4, p. 50. Further, "[o]nly when a claim recites a judicial exception and fails to integrate the exception into a practical application, is the claim 'directed to' a judicial exception, thereby triggering the need for further analysis pursuant to the second step of the Alice/Mayo test (USPTO Step 2B)." Id. at p. 51. Based on these revisions to the Guidance and examination, Applicant asserts that the pending claims are allowable.
In describing the revisions to Step 2A of the Alice/Mayo test, the Guidance indicates that: 
In Prong One, examiners should evaluate whether the claim recites a judicial exception, i.e., an abstract idea, a law of nature, or a natural phenomenon. 
If the claim does not recite a judicial exception, it is not directed to a judicial exception (Step 2A: NO) and is eligible. This concludes the eligibility analysis. If the claim does recite a judicial exception, then it requires further analysis in Prong Two of Revised Step 2A to determine whether it is directed to the recited exception, as explained in Section III.A.2 of the 2019 Revised Patent Subject Matter Eligibility Guidance. 
Applicant respectfully asserts that the recited claims are not directed to a judicial exception. However, even if - for argument's sake - the claims are determined to be directed as such, the claims recite elements that are specifically integrated into a practical application and are therefore eligible under the revised Guidance. 
In revised Prong Two, the Guidance states that claims "integrat[ing] the judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception." Further, "[w]hen the exception is so integrated, then the claim is not directed to a judicial exception . . . and is eligible." Id. at 54. In other words, when the "claim as a whole integrates the recited judicial exception into a practical application of the exception," that claim should be determined to be patent-eligible.
Among other portions, the claims recite: 
sorting, by the payment server, the two or more pieces of user identity information based on priority, wherein a first piece of user identity information of the two or more pieces of user identity information has a higher priority than a second piece of user identity information of the two or more pieces of user identity information; 
combining, by the payment server and using a predetermined method, the sorted two or more pieces of user identity information to obtain continuous text information, wherein the sorted two or more pieces of user identity information in the continuous text information are separated by one or more separation strings; and generating, by the payment server and for the first user, the QR code by applying a predetermined QR generation algorithm on the continuous text information, wherein the QR code provides information for the payment client to make payment to two or more accounts associated with the two or more different users, respectively, when scanned by the image recognition apparatus of the payment client 
Applicant asserts that the claims, when considered under the new Guidance, recite eligible subject matter. Among the various examples provided in the Guidance of how the combination of elements recited in the claim have been integrated into a practical application, the claimed elements "reflect[] an improvement in the functioning of a computer, or an improvement to other technology or technical field," "uses a judicial exception with [or in conjunction with] a particular machine or manufacture that is integral to the claim," combines the system to "effect[] a transformation or reduction of a particular article to a different state or thing," and "applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception." Id. at 55 (identifying a set of exemplary considerations that are indicative that the elements may have integrated the exception into a practical application). 
In particular, Applicant respectfully asserts that the current claims improve the efficiency of performing a payment operation by encoding two or more pieces of user identity information into a single QR code. This is accomplished by "sorting, by the payment server, the two or more pieces of user identity information based on priority, wherein a first piece of user identity information of the two or more pieces of user identity information has a higher priority than a second piece of user identity information of the two or more pieces of user identity information;" "combining, by the payment server and using a predetermined method, the sorted two or more pieces of user identity information to obtain continuous text information, wherein the sorted two or more pieces of user identity information in the continuous text information are separated by one or more separation strings;" and "generating, by the payment server and for the first user, the QR code by applying a predetermined QR generation algorithm on the continuous text information, wherein the QR code provides information for the payment client to make payment to two or more accounts associated with the two or more different users, respectively, when scanned by the image recognition apparatus of the payment client." In doing so, along with the other recited language, the amended claims recite a specific method to improve payment service efficiency. See, e.g., ¶ [0137] of the Specification.
Accordingly, independent claim 1 (and, analogously, claims 11 and 20) and their respective dependents are eligible for allowance. Such action is respectfully requested. Should the rejections be maintained, Applicant kindly requests the Examiner to contact the undersigned to discuss the rejection in further detail.



Examiners response:
The Examiner respectfully disagrees, the claims do not reflect an improvement in the capabilities of the computer, the sorting the information, combining the information into continuous text, and generating a QR code by applying a predetermined QR generation algorithm are steps that are well within the capabilities of a computer, akin to perform repetitive calculations (see MPEP 2106.05(d)).  Further, with regards to the algorithm, [0045] of applicant’s specification affirms that the algorithm, can be any algorithm known in the prior art, here the QR code is being used as a tool for conveying information to make a payment to two accounts.  Examiner acknowledges Applications request to contact the undersigned, however due to time constraints the Examiner is unable to accommodate the interview request.  Examiner encourages applicant to schedule an interview in response to the non-final.
For the reasons above, the 101 rejection is hereby maintained.
	
		
	
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-14, and 16-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, and fail step 2 of the analysis because the focus of the claims is not on the devices themselves or a practical application but rather directed towards an abstract idea, using information from a QR code to make a payment to two or more accounts, being limited to the mobile computing environment, the analysis is provided below:
Step 1 (Statutory Categories) - The claims pass step 1 of the subject matter eligibility test (see MPEP 2106(III)) as the claims are directed towards a system, computer-implemented method and non-transitory, computer-readable medium.
Step 2A – Prong One (Do the claims recite an abstract idea?) -  The idea is recited in the claims, in part, by:
storing mapping relationships between a plurality of user identity information and a plurality of accounts
receiving, from a first user, an instruction to generate a quick response (QR) code encoding two or more pieces of user identity information associated with two or more different users, respectively, and the two or more pieces of user identity information are entered by the first user in an account associated with the first user;
sorting the two or more pieces of user identity information based on priority, wherein a first piece of user identity information of the two or more pieces of user identity information has a higher priority than a second piece of user identity information of the two or more pieces of user identity information;
combining, using a predetermined method, the sorted two or more pieces of user identity information to obtain continuous text information, wherein the two or more pieces of user identity information in the continuous text information are separated by one or more separation strings; and
generating, for the first user, the QR code by applying a predetermined QR generation algorithm on the continuous text information, wherein the QR code provides information to make payment to the two or more different users.


The steps above, under the broadest reasonable interpretation covers concepts commercial or legal interactions (including sales activities and business relations) but for the recitation of generic computer components.   That is other than reciting a payment system including a payment server and a payment client, and the payment client includes a display interface and an image recognition apparatus,  a non-transitory, computer readable, medium, a computer system, one or more computers, one or more computer memory devices, tangible non-transitory, computer readable, media nothing in the claim elements are directed towards anything other than commercial or legal interactions.  If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions, then it falls within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas.  Accordingly, the claims recite an abstract idea.  
Step 2A – Prong Two (Do the claims recite additional elements that integrate the judicial exception into a practical application?) - This judicial exception is not integrated into a practical application.  In particular, the claims only recite the additional elements of a server in a payment system, a client application, a non-transitory, computer readable, medium, a computer system, one or more computers, one or more computer memory devices, tangible non-transitory, computer readable media.  The server in a payment system, client application, non-transitory, computer readable, medium, computer system, one or more computers, one or more computer memory devices, tangible non-transitory, computer readable media are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components and limits the judicial exception to the particular environment of mobile computers.  Mere instructions to apply the judicial exception using generic computer components and limiting the judicial exception to a particular environment are not indicative of a practical application (see MPEP 20106.05(f) and MPEP 20106.05(h)).    The specification does not provide any indication that the server in a payment system, client application, non-transitory, computer readable, medium, computer system, one or more computers, one or more computer memory devices, tangible non-transitory, computer readable media is other than generic computer components.  With regards to the wherein limitations (wherein the payment system includes the payment server and a payment client, and the payment client includes a display interface and an image recognition apparatus, and wherein the QR code provides information for the payment client to make payment to two or more accounts associated with the two or more different users, respectively, when scanned by the image recognition apparatus of the payment client.), these limitations are describing the environment in which the idea is being implemented and describing the intended use of the of QR code.  The independent claims merely recite that the QR code is being generated, [0045] of the specification describes the algorithm as any algorithm known in the prior art, and further the independent claims do not positively recite how the QR code is being used, other than it is generated based on the instruction received.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed towards an abstract idea.
Step 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?) -The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, with respect to integration of the abstract idea into a practical application, the additional elements of server in a payment system, client application, non-transitory, computer readable, medium, computer system, one or more computers, one or more computer memory devices, tangible non-transitory, computer readable media are being used perform the steps of:
storing mapping relationships between a plurality of user identity information and a plurality of accounts
receiving, from a first user, an instruction to generate a quick response (QR) code encoding two or more pieces of user identity information associated with two or more different users, respectively, and the two or more pieces of user identity information are entered by the first user in an account associated with the first user;
sorting the two or more pieces of user identity information based on priority, wherein a first piece of user identity information of the two or more pieces of user identity information has a higher priority than a second piece of user identity information of the two or more pieces of user identity information;
combining, using a predetermined method, the sorted two or more pieces of user identity information to obtain continuous text information, wherein the two or more pieces of user identity information in the continuous text information are separated by one or more separation strings; and
generating, for the first user, the QR code by applying a predetermined QR generation algorithm on the continuous text information, wherein the QR code provides information to make payment to the two or more different users.

This amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further using QR codes to perform scan & pay functions is well-understood, routine and conventional as evident by Saettler published in 2014, which discloses “Hundreds of independent restaurants and chains are enabling diners to scan a QR code printed on bills using a free mobile app without having to wait for a card terminal… Diners can easily add a tip or split the bill as desired via scan, and the app captures customer details, allowing restaurants to build a community and provide targeted offers and promotions… There are a whole bunch of apps that have targeted this industry”.  Thus, the claims are not significantly more than the abstract idea. The claims are not patent eligible.
The dependent claims have been given the full analysis including analyzing the additional limitations, both individually and in combination as a whole.  For instance, claims 2-4 further define the abstract idea, claim 6-10 further describes the technical environment incorporating a client application to perform elements of the abstract idea and further limit the abstract idea and using techniques found to not amount significantly more akin to electronically scanning or extracting data in Content Extraction and Transmission to extract data from the content of the QR code. Claims 11-14, and 16-22 closely mirror those of claims 1-4, and 6-10 fail to amount to more than abstract idea.  The Dependent claims when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitations fail to establish that the claims are not directed to an abstract idea.  The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.

No Prior Art Rejections
Based on the prior art search results, the prior art of record fails to anticipate or render obvious the claimed subject matter of the instant application.  Specifically, one of ordinary skill in the art would not be motivated to modify the teachings of the prior art to provide the system and method which:
storing, by a payment server in a payment system, mapping relationships between a plurality of user identity information and a plurality of accounts, respectively, wherein the payment system includes the payment server and a payment client, and the payment client includes a display interface and an image recognition apparatus;
receiving, by the payment server and from a first user, an instruction to generate a quick response (QR) code encoding two or more pieces of user identity information associated with two or more different users, respectively, and the two or more pieces of user identity information are entered by the first user in an account of the payment system associated with the first user;
sorting, by the payment server, the two or more pieces of user identity information based on priority, wherein a first piece of user identity information of the two or more pieces of user identity information has a higher priority than a second piece of user identity information of the two or more pieces of user identity information;
combining, by the payment server and using a predetermined method, the sorted two or more pieces of user identity information to obtain continuous text information, wherein the sorted two or more pieces of user identity information in the continuous text information are separated by one or more separation strings; and
generating, by the payment server and for the first user, the QR code by applying a predetermined QR generation algorithm on the continuous text information, wherein the QR code provides information for the payment client to make payment to two or more accounts associated with the two or more different users, respectively, when scanned by the image recognition apparatus of the payment client.

The closest art of record, US Patent Application Publication 20140279483 to Bridges, et al. discloses “Embodiments of the invention are directed to systems, methods and computer program products for making a payment via a transfer network. In some embodiments, a first apparatus is configured to: receive readable indicia and payment information from a second apparatus, wherein the payment information comprises an amount of funds; identify an account associated with the readable indicia based on searching a database of records; process the payment information, wherein processing the payment information comprises transmitting to the identified account the determined amount of funds; transmit an acknowledgement of payment transfer to a third apparatus associated with the identified account.”
The closest art of record, US Patent 10,223,664 to Guillen discloses “Computer program products, methods, systems, apparatus, and computing entities are provided for automatically carrying out actions based on action identifiers in messages. In one embodiment, an appropriate computing entity can determine whether a message comprises an action identifier in the message. If the message comprises an action identifier, one or more of the parties of message can be identified and the corresponding action can be initiated.”
The closest art of record Zapper boosts at the table mobile payments via QR codes to Saettler discloses “Hundreds of independent restaurants and chains are enabling diners to scan a QR code printed on bills using a free mobile app without having to wait for a card terminal… Diners can easily add a tip or split the bill as desired via scan, and the app captures customer details, allowing restaurants to build a community and provide targeted offers and promotions… There are a whole bunch of apps that have targeted this industry”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564.  The examiner can normally be reached on Mon-Fri 8:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY S. CUNNINGHAM II
Examiner
Art Unit 3694

/GREGORY S CUNNINGHAM II/Examiner, Art Unit 3694